Citation Nr: 0117897	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  01-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from November 1943 to December 
1966.  He died on October [redacted], 2000.  The appellant is the 
deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, and denied a claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  


REMAND

The appellant argues that entitlement to service connection 
for the cause of the veteran's death, and Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318, has been established.  

The veteran's certificate of death indicates that he died on 
October [redacted], 2000, at the age of 75.  The immediate cause of 
death is listed as sepsis syndrome, due to (or as a 
consequence of) obstructive uropathy.  The manner of death is 
listed as "natural cause."  

At the time of his death, the veteran had been granted 
service connection for post-traumatic stress disorder, 
evaluated as 70 percent disabling, postoperative residuals of 
right shoulder dislocation (major), evaluated as 40 percent 
disabling, and bilateral hearing loss, evaluated as 10 
percent disabling.  In addition, service connection was in 
effect for residuals, shell fragment wound, right cheek, 
residuals of bilateral trench foot, residuals of cancer of 
the lip, and residuals of right mandible fracture, with all 
disabilities evaluated as noncompensable.  His combined 
rating was 90 percent.  He had also been granted a total 
disability evaluation for compensation purposes based on 
individual unemployability.  

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  Under the VCAA, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim which includes reasonable efforts to obtain private 
records.  See VCAA, 114 Stat. 2096, 2097-98 (to be codified 
at 38 U.S.C. § 5103A).  In this case, the veteran's death 
certificate indicates that the place of death was "DCH 
Regional Medical Center."  In addition, a "status change" 
(VA Form 10-7132), dated in August 2000, indicates that the 
veteran was admitted to the Shadecrest Healthcare Center "on 
a 3 month VA contract" to begin on August 11, 2000.  

The claims files do not currently contain any of the 
veteran's health care records from either the DCH Regional 
Medical Center or the Shadecrest Healthcare Center.  These 
records may be probative of the appellant's claim.  The RO 
should undertake reasonable efforts to assist the appellant 
in obtaining identified private records.  Therefore, this 
case is REMANDED for the following action:

1.  After securing any necessary 
releases, the RO should obtain the 
medical records concerning the veteran's 
care at the DHC Regional Medical Center 
in October 2000, and his care at the 
Shadecrest Healthcare Center during the 
period from August to October of 2000.  
All records obtained should be associated 
with the claims folder.  

2.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to dependency and indemnity 
compensation (DIC) pursuant to the 
provisions of 38 U.S.C. A. § 1318, have 
been established, specifically 
considering the recent legislative 
changes as contained in the Veterans 
Claims Assistance Act of 2000.  The RO 
should ensure that its efforts conform to 
all relevant provisions of the Act.  If 
either of the decisions remain adverse to 
the appellant, she and her representative 
should be furnished a supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




